DETAILED ACTION
Status of the Application
	Claims 1-4, 6-15, 21-22, 32, 35-36, 39-46 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Applicant’s amendment of claims 1-3, 7-12, 15, 32, 35-36, addition of claims 39-45, and cancellation of claim 38 as submitted in a communication filed on 10/11/2021, is acknowledged.
In a telephone conversation with Mr. Zachary Wiersma on 11/16/2021, an agreement was reached to amend claims 8, 10, 13, 32 and cancel claims 9, 21-22, 39-46 to place the application in condition for allowance.   

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Zachary Wiersma on 11/16/2021.
Please cancel claims 9, 21-22, 39-46.
Please replace claims 8, 10, 13, 32 as follows:


producing one or more sesquiterpene compounds selected from the group consisting of isovalencene, spirovetiva-1(10),7(11)-diene and valencene by contacting an acyclic farnesyl diphosphate (FPP) with a polypeptide having a terpene synthase activity, wherein said polypeptide comprises an isovalencene synthase activity, a spirovetiva-1(10),7(11)-diene synthase activity and/or a valencene synthase activity, wherein the polypeptide comprises an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 or comprises the amino acid sequence of SEQ ID NO:1, and 
contacting the one or more sesquiterpene compounds selected from the group consisting of isovalencene, spirovetiva-1(10),7(11)-diene and valencene with at least one oxidizing enzyme to produce derivatives of the one or more sesquiterpene compounds selected from the group consisting of isovalencene, spirovetiva-1(10),7(11)-diene and valencene, 
wherein the oxidizing enzyme is a cytochrome P450 polypeptide having cytochrome P450 oxidizing activity, wherein said cytochrome P450 polypeptide having cytochrome P450 oxidizing activity comprises an amino acid sequence at least 95% sequence identical to the amino acid sequence of SEQ ID NO: 7, 10, 12, or 14, or comprises the amino acid sequence of SEQ ID NO: 7, 10, 12, or 14.

10.	The method of claim 8, wherein the at least one oxidizing enzyme is accompanied by a cytochrome P450 polypeptide having cytochrome P450 reductase activity, wherein said cytochrome P450 polypeptide having cytochrome P450 reductase activity comprises an amino acid sequence at least 95% sequence identical to the amino acid sequence of SEQ ID NO: 15 or comprises the amino acid sequence of SEQ ID NO: 15.



32. 	A method of producing oxygenated sesquiterpene compounds comprising
oxidizing one or more sesquiterpene compounds to one or more oxygenated sesquiterpene compounds by chemical and/or biochemical synthesis with a cytochrome P450 polypeptide having cytochrome P450 oxidizing activity, wherein the cytochrome P450 polypeptide oxidizes the one or more sesquiterpene compounds accompanied by a cytochrome P450 reductase enzyme for electron transfer to the cytochrome P450 polypeptide,
wherein the one or more sesquiterpene compounds being oxidized are selected from the group consisting of isovalencene, spirovetiva-1(10),7(11)-diene and valencene, wherein the cytochrome P450 reductase enzyme comprises an amino acid sequence at least 95% sequence identical to the amino acid sequence of SEQ ID NO:15 or comprises the amino acid sequence of SEQ ID NO:15, and 
wherein the cytochrome P450 polypeptide having cytochrome P450 oxidizing activity comprises an amino acid sequence at least 95% sequence identical to the amino acid sequence of SEQ ID NO: 7, 10, 12, or 14,  or comprises the amino acid sequence of SEQ ID NO: 7, 10, 12, or 14.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses the oxidation of valencene into nootkatol and nookatone by P450 enzymes (Gavira et al.; cited in prior Office actions),  the Examiner has found no teaching or suggestion in the prior art directed to a method for producing isovalencene, spirovetiva-1(10),7(11)-diene, or valencene that requires contacting FPP with the polypeptide of SEQ ID NO: 1, or a method for oxidation of isovalencene, spirovetiva-

Conclusion
Claims 1-4, 6-8, 10-15, 32, 35-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 16, 2021